DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the communications filed on 7 March 2022. A Notice of Allowance was issued on December 07, 2021, for claims 29-30, 35-38, 43-46 and 49-55 in the present application. Claim 54 has been cancelled by amendment. Claims 36, 44, 45, 50, and 52-53 have been amended to correct informalities. Claims 29-30, 35-38, 43-46, 49-53 and 55 are pending.
Allowable Subject Matter
Claims 29-30, 35-38, 43-46, 49-53 and 55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, system, and non-transitory computer-readable storage medium for managing a group pf media items on a computing device.
The prior art of record, alone or in combination, fails to disclose “a media presentation region for concurrently presenting two or more media items, a first media item and a second media item, wherein the first media item and the second media item are associated with a media source from a plurality of media sources,” and “presenting, in the media presentation region, a first graphical element associated with the first media item indicating that the first media item is stored locally and not presenting the first graphical element in accordance with the second media item being stored remotely” as recited in claim 29 and similarly claims 37 and 45.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173